 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 1 of 47

THORSTEN J. PRAY, ESQ. (#158034)
LAW OFFICE OF THORSTEN J. PRAY
2800 PLEASANT HILL ROAD, SUITE 100
PLEASANT HILL, CAL. 94523

(925) 385-8248

IN ASSOCIATION WITH:

KEVIN S. EIKENBERRY, ESQ. (#103303)
EIKENBERRY LAW FIRM

1470 MARIA LANE, SUITE 440
WALNUT CREEK CALIFORNIA 94596
(925) 933-2161

Attorneys for Claimant
DAYSH DEVELOPMENTS, INC., dba
CALIFORNIA RETAINING WALLS COMPANY

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
VS.

REAL PROPERTY LOCATED AT
5383 STONEHURST DRIVE,
MARTINEZ, CONTRA COSTA
COUNTY, CALIFORNIA, A.P.N.:
367-230-018-7, INCLUDING ALL
APPURTENANCES AND
IMPROVEMENTS THERETO, ET.
AL.,

Defendants.

 

CASE NO. 2:19-CV-00636-
JAM-DB

CLAIM OF DAYSH
DEVELOPMENTS, INC.,
dba CALIFORNIA
RETAINING WALLS
COMPANY TO REAL
PROPERTY LOCATED
AT 315 SUMMERHILL
LANE, MARTINEZ,
CONTRA COSTA
COUNTY, CALIFORNIA,
A.P.N.: 367-240-008-6,
INCLUDING ALL
APPURTENANCES AND
IMPROVEMENTS
THERETO

 

 

 
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 2 of 47

CLAIM FORM

 

YOU MUST COMPLETE ALL PARTS OF THIS FORM FOR THE ASSETS YOU ARE CLAIMING.

Note: There is no legal form or format required for filing a claim; this document is provided for your convenience.
Please visit httos:/Awww forfeiture.gov/FilingClaim.htm for more specific guidance on filing your claim with the
appropriate seizing agency.

Frivolous Claim Statement: If a court finds that a claimant's assertion of an interest in property was frivolous, the
court may impose a civil fine. Title 18 United States Code, Subsection 983(h). A false statement or claim may subject
a person to criminal prosecution under Title 18 United States Code, Sections 1001 and 1621.

Privacy Act Notice: The Department of Justice is collecting this information for the purpose of processing your claim.
Providing this information is voluntary; however, the information is necessary to process your application. Information
collected is covered by Privacy Act System of Records Notice Department of Justice (DOJ), DOJ-002-DOJ Computer
Systems Activity & Access Records, Federal Register (71 FR 29170). This information may be disclosed to contractors
when necessary to accomplish an agency function, to law enforcement when there is a violation or potential violation
of law, or in accordance with other published routine uses. For a complete list of routine uses, see the system of
records notice listed above.

Standard Claim Form June 17, 2019 Page 1
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 3 of 47
SECTION | - CONTACT INFORMATION

 

Claimant/Contact Name: (Last, First)

Mitchel, Toni (Manager, Secretary and Treasurer)

Business/Institution Name: (if applicable) Prisoner ID: (if applicable)
Daysh Developments, Inc., dba California Retaining NA

Walls Company

Address: (Include Street, City, State, and Zip Code)

 

 

 

865 Teal Drive, Benicia, Cal. 94510

 

Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)
68-010-3595

Please provide an explanation why you do not have a Social Security Number, if above is N/A:

 

 

Phone: (optional) Email: (optional)

     

 

“Attorney Name: (Last, First)
Pray, Thorsten J.; Eikenberry, Kevin S.

 

 

      

 

Attorney Title:

 

Firm Name: (if applicable)
L.O. Thorsten J. Pray; Eikenberry Law Firm

 

Attorney Address: (Include Street, City, State, and Zip Code)
Thorsten J. Pray, Esq., 2800 Pleasant Hill Road, #100, Pleasant Hill, Cal. 94523
Kevin S. Eikenberry, Esq., 1470 Maria Lane, #440, Walnut Creek, Cal. 94956

 

Are you an attorney filing this claim on behalf of your client? X YES [INO

 

Attorney Phone: (optional) Attorney Email: (optional)
(925) 385-8248; (925) 933-2161 thorstenjpray@gmail.com;

 

 

kevin@eikenberrylawfirm.com
If any of this information changes, you are responsible for notifying the agency of the new information.

 

SECTION II — ASSET LIST

List each asset ID and asset description that you are claiming.

 
 

 

P.N.: 367-2
Asset ID is unknown

  

 

 

 

 

 

 

 

 

 

 

 

Standard Claim Form June 20, 2019 Page 2
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 4 of 47

Standard Claim Form June 20, 2019 Page 3
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 5 of 47
SECTION Ill - INTEREST IN PROPERTY

Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses
are not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts, titles or mortgages), please include copies of the documents with the submission of the claim.

   
     

Asset ID Asset Description
A.P.N.: 367-240- | Claimant has a Mechanics Lien in the real property known as 315 Summerhill Lane,

 

008-6 Martinez, Contra Costa County, Cal., A.P.N.: 367-240-008-6 that secures an unpaid
Asset ID debt in the principal amount of $429,120.75, plus interest at the legal rate and costs
unknown in an amount subject to proof.

 

 

 

 

 

In the space below, please explain why you have a valid, good faith, and legally recognizable interest in this
asset:

Claimant is the Plaintiff in the Complaint filed on 2-25-2019 as Case No. C19-00386 of the Contra Costa County Superior
Court and through said Complaint seeks, among other things, to foreclose a Mechanics Lien held by Claimant in the
315 Summerhill Lane, Martinez, Cai. property (“property”). A true and correct copy of said Complaint (plus Exhibits
attached thereto) Is attached hereto as Exhibit “1”. A true and correct copy of a Lis Pendens recorded against the
property on said Complaint on 2-26-2019 as Instrument # 2019-002591 1-00 of the Contra Costa County Recorder's
Office is attached hereto as Exhibit “2”. The Mechanics Lien held by Claimant was recorded on December 28, 2018 as
instrument No. 2018-0207684-00 of the Contra Costa County Recorder’s Office and secures an unpaid debt in the
principal amount of $429,120.75, plus interest at the legal rate and costs in an amount subject to proof for work, materials
and improvements provided by Claimant, beginning on July 18, 2018 and continuing through December 19, 2018.
Claimant’s Mechanics Lien in the property has priority from July 18, 2018, attached to the property on that date and has
priority over all other interests in the property arising subsequent to the attachment of Claimant's Mechanics Lien (Govt.
Code Section 7170(b); Civil Code Section 8450(a)(1)&(a)(2). The work, materials and improvements were provided and
performed pursuant to written contracts with the reputed owner(s) of the property, Dog Blue Properties and D Dog
Properties, whose addresses are 4901 Park Road, Benicia, Cal. (See Cal. Civil Code Section 841 6(a}(2)).

In the space below, please list any documents you are including in support of your interest in the asset(s). If
none are included, please explain why.

See Exhibit “1” and the Exhibits attached thereto

See Exhibit “2” attached hereto.

Further, records of Claimant evidencing the work, materials and improvements provided by Claimant to the property

from July 18, 2018 forward evidence, establish and support Claimant’s Mechanics Lien in the property. Said records
can be produced in this action if necessary.

Standard Claim Form June 20, 2019 Page 4
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 6 of 47
SECTION IV— RECOVERY OF LOSS

Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. If you have more recovery of loss information than may fit on this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. If you have not
received any recovery of your losses, then leave this section blank.

 

Asset ID Asset Description

 

 

 

 

 

Name of Insured: (Last, First)

 

Policy Number: Claim Number:

 

Name of Insurance Company: Name of Insurance Agent: (Last, First)

 

 

Insurance Company Address: (Include Street, City, State, and Zip Code)

 

Phone: (optional) Email: (optional)

 

Have you received compensation from the insurance | Amount of Compensation:
company? 0 YES C1 NO

 

 

 

 

If other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and
describe the details below

 

   
      

Source of Recovery 1: Amount of Recovery:

 

Source of Recovery 2: Amount of Recovery:

 

 

 

 

In the space below, please list any documents you are including in support of your claim of recovery of loss. If
none are included, please explain why.

Standard Claim Form June 20, 2019. Page 5
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 7 of 47

SECTION V —- DECLARATION

The following declaration must be completed by the claimant.

| attest and declare under penalty of perjury that my claim is not frivolous and the-f 0
of my claim is true and correct to the best of my knowledge and belief. .

   

 

jf UMS OE

¥_TONIMITCHEL
, Printed Name
fil

Date

if a court finds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil fine.
Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal
prosecution under Title 18 United States Code, Sections 1001 and 1621.

Standard Claim Foon June 19, 2019 Page 6
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 8 of 47

Exhibit 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 9 of 47

Thorsten J. Pray (S.B.N. 158034)
Law Office of Thorsten J. Pray
2800 Pleasant Hill Rd. Suite 100
Pleasant Hill, Ca. 94523

(925) 395-8248
thorstenjpray@gmail.com

Attorney for Plaintiff Daysh Developments, Inc.

dba California Retaining Walls Company

  

COURT
CA

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF CONTRA COSTA

DAYSH DEVELOPMENTS, INC. DBA
CALIFORNIA RETAINING WALLS
COMPANY,

Plaintiff,
VS.

JEFFREY CARPOFF AND PAULETTE
CARPOFF, D DOG PROPERTIES,
FRANCHISE TAX BOARD OF STATE OF
CALIFORNIA, CITY OF MARTINEZ,
CALIFORNIA, CLIFF SWISHER CUSTOM
CONCRETE, INC., NATIVE SON’S
LANDSCAPING, INC., CEMEX
CONSTRUCTION MATERIALS, INC., HD
SUPPLY CONSTRUCTION SUPPLY
GROUP, INC. DBA HD SUPPLY
CONSTRUCTION AND INDUSTRIAL
WHITE CAP AND DOES 1-75, INCLUSIVE

 

Defendant

 

 

 

CaseNo: C19" OOS8S8E

COMPLAINT TO FORECLOSE
MECHANIC’S LIEN; FOR BREACH OF
CONTRACT; PROMPT PAYMENT
STATUTE VIOLATIONS; UNJUST
ENRICHMENT AND QUANTUM
MERUIT

PER LOCAL RULE, THIS
CASE IS ASSIGNED TO
DEPT 39 FORALL
PURPOSES,

COMPLAINT -1-

 
10

11

12

13

14

15

16

“17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 10 of 47

Plaintiff Daysh Developments, Inc. dba California Retaining Walls Company
alleges as follows:

General Allegations

1. Plaintiff Daysh Developments, Inc. dba California Retaining Walls Company
is, and at all times relevant to this action was, a corporation organized and existing under the
laws of the state of California, in good standing, and a duly licensed general engineering
contractor, license number 496346, in the state of California, engaged in the business of general
engineering contracting with its principal place of business in Benicia, California.

2. Defendants Jeffrey Carpoff and Paulette Carpoff, husband and wife, own the
real property which is the subject of this action and which is located in Martinez, County of
Contra Costa, California, commonly known as 315 Summerhill Ln., Martinez, CA, consisting of
a single family residence. A further and more detailed description of said property is set forth
herein.

3. On information and belief Dog Blue Properties, LLC, is and at all times
relevant to this action was a limited liability corporation, organized and existing and in good
standing in the state of California, and also at all times relevant to this action was engaged in the
business of developing and rehabilitating residential properties with its principal place of
business in Benicia, California. Because Dog Blue Properties, LLC is the debtor in current
Chapter 11 bankruptcy proceedings, case number 19 — 50104 — BTB, filed 1/30/19, in United
States Bankruptcy Court, District of Nevada, and is the subject of an automatic stay against
collection activities, it presently cannot be sued herein. Should those proceedings conclude, and

should the automatic stay be lifted during the pendency of this action, and should it become

COMPLAINT -2-

 
10

1}

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 11 of 47

permissible under the terms of the Chapter 11 plan in those proceedings, Dog Blue Properties
LLC will be the subject of a motion to amend this complaint to add it as an additional defendant.

4, Defendant D Dog Properties is, and at all times relevant to this action was, an
entity of unknown form engaged in the business of developing real property in the state of
California, with its principal place of business, on information and belief, located in Benicia,
California.

5. Defendant Franchise Tax Board of the State of California is and at all relevant
times was a part of the State of California’s Government Operations Agency.

6. Defendant City of Martinez is, and at all times relevant was, an incorporated
city in the state of California.

7, Defendant Cliff Swisher Custom Concrete, Inc. is, and at all times relevant
was, a corporation organized and existing under the laws the state of California and in good
standing. |

8. Defendant Native Son's Landscaping, Inc. is, and at all times relevant was, a
corporation organized and existing under the laws of the state of California and in good standing.

9. Defendant Cemex Construction Materials, Inc. is, and at all times relevant was,
a Texas corporation with an unknown standing status.

10. Defendant HD Supply Construction Supply Group, Inc. DBA HD Supply
Construction and Industrial White Cap, on information and belief is, and at all times relevant
was, a Delaware corporation in good standing and authorized to do business in California.

11. Plaintiff is unaware of the true names, capacities or bases for liability of
defendants does 1 through 75, inclusive, and therefore sues said defendants by their fictitious
names. Plaintiff will amend this complaint to allege their true names, capacities, or bases for

COMPLAINT -3-

 
10

ai

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 12 of 47

liability when the same have been ascertained. Plaintiff is informed and believes and thereon
alleges that defendants Does 1 through 75, inclusive, and each of them, are in some manner
liable to plaintiff, or claim some right, title, or interest in the subject property that is junior and
inferior to that of plaintiff, or both.

12. At all times relevant to this action, each defendant, including those fictitiously
named, was the agent, servant, employee, partner, joint venturer, or surety of the other
defendants and was acting within the scope of said agency, employment, partnership, venture, or
suretyship with the knowledge and consent or ratification of each of the other defendants in
doing the things alleged herein.

13. The real property that is the subject of this action is located in Martinez,
California, has an A.P.N. 367-240-008-6, and is identified as Lot 17 in Subdivision 6443, filed
July 25, 1989, Book 355, Page 29, of the Contra Costa County records, and is commonly known
and described as “315 Summerhill Lane, Martinez, California”.

14. On or about February 14, 2018 plaintiff and Dog Blue Properties LLC entered
into a written, main contract for the work of improvement at the subject property, in which
plaintiff agreed to construct and furnish the following: retaining walls, pilasters, demolish the
existing driveway, grade for construction of a new driveway, and install a new driveway at the
315 Summerhill Dr. property for an agreed price of $1,354,236.25, with add-on lineal foot
pricing provisions set forth therein at $59 for rolled curbs. Written approval for the add-on item
consisting of installation of 1810 lineal feet of rolled curbs was given on October 23, 2018 by
email. All of this work identified in the February 14, 2018 written main contract was identified
by plaintiff as Job No. 32-180 on all invoicing and conditional lien releases sent for payment
and, to the extent paid, was paid by check from Dog Blue Properties, LLC. The whole of the

COMPLAINT -4-

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 13 of 47

subject property and the entire estate of the defendant owners in the property are required for the
convenient use and occupation of the work of improvement. Attached hereto as Exhibit A, and
fully incorporated herein by reference, is a true and correct copy of that contract along with the
October 23, 2018 written email approval for the add-on rolled curb work.

15. Subsequently, on or about September 25, 2018, plaintiff and D Dog Properties
entered into two separate written change order contracts for the work of improvement at the
subject property: one to install a concrete slab for water tanks for an agreed price of $15,000 ,
which work was fully performed by plaintiff, but payment to plaintiff was never made; and the
other to install front and rear entry rock for construction entry access for an agreed price of
$8000, which work was fully performed by plaintiff and full payment received by plaintiff. The
work for each of these was identified by plaintiff as Job No. 32-180 on all invoicing and
conditional lien releases sent for payment and, to the extent paid, was paid by check from Dog
Blue Properties, LLC. The whole of the subject property and the entire estate of the defendant
owners in the property are required for the convenient use and occupation of the work of
improvement. Attached hereto as Exhibit B and fully incorporated herein by reference are true
and correct copies of those two written change order contracts.

16. On or about July 9, 2018 plaintiff and Dog Blue Properties, LLC entered into
a written change order contract for the work of improvement at the subject property to perform
bulk excavation and install a keyway sub drain for an agreed price of $85,000. This work was
identified by plaintiff as Job No. 32-180 on all invoicing and conditional lien releases sent for
payment and, to the extent paid, was paid by check from Dog Blue Properties, LLC. The whole
of the subject property and the entire estate of the defendant owners in the property are required
for the convenient use and occupation of the work of improvement. Attached hereto as Exhibit C

COMPLAINT -5-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 14 of 47

and fully incorporated herein by reference is a true and correct copy of that change order
contract.

17. On or about November 14, 2018 plaintiff and Dog Blue Properties, LLC
entered into a written change order contract for the work of improvement at the subject property,
to install a tan DSM bioswale wall at the subject property for an agreed price of $75,610.50. This
work was identified by plaintiff as Job No. 32-180 on all invoicing and conditional lien releases
sent for payment and, to the extent paid, was paid by check from Dog Blue Properties, LLC. The
whole of the subject property and the entire estate of the defendant owner in the property are
required for the convenient use and occupation of the work of improvement. Attached hereto as
Exhibit D and fully incorporated herein by reference is a true and correct copy of that change
order contract.

18. Between July 18, 2018 in December 19, 2018, with work commencing no
later than August 8, 2018, pursuant to the above-described written contract and change order
contracts, plaintiff furnished work, labor, services, equipment, and material that was used and
was intended to be used in the work of improvement on the subject property. All work , labor,
services, equipment, and material furnished by plaintiff on the subject property related to one
work of improvement at the subject property.

19, Plaintiff performed all things necessary and required of it under the contracts
referenced above with the exception of the following two contract work items contained within
the February 14, 2018 Dog Blue Properties, LLC contract, due to nonpayment for work, labor,

services, equipment, and/or material previously furnished:

COMPLAINT -6-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 15 of 47

a) Pilasters: 1774 square feet remains to be performed out of the total contract
amount of 2425 square feet. Plaintiff is not herein seeking payment for this uncompleted pilaster
component of the February 14, 2018 Dog Blue Properties, LLC contract.

b) Old World Victorian paver driveway: 13202 square feet remaining to be
performed out of the total contract amount of 18,500 square fect. Plaintiff is not herein secking
payment for this uncompleted driveway component of the February 14, 2018 Dog Blue
Properties, LLC contract.

20. The work, labor, services, materials and equipment furnished by plaintiff
under the contract and change order contracts has a reasonable and current market value of
$1,078,200.25 and is commensurate with the contract prices. $429,120.75 of that amount has not
been paid. Plaintiff seeks recovery herein of that unpaid amount.

21. Plaintiff has paid claims of all claimants which furnished labor, services,
equipment and materials to it on and for the subject property with the exception of the following
two subcontractors: (A) Cliff Swisher Custom Concrete, Inc.: $19,755; (B) Fine Design
Masonry: $70,000. Of those two, only Cliff Swisher Custom Concrete, Inc has recorded a
mechanic’s lien claim against the subject property, and which lien claim is subject and
subordinate to the lien claim of plaintiff.

First Cause of Action

(Breach of Contract Against Defendants D Dog Properties and Does 1-15, Inclusive)

22. Plaintiff realleges and incorporates by reference each and every allegation of
the above paragraphs 1-21, inclusive as if fully set forth herein.
23. Defendants D Dog Properties and does 1-15, inclusive, breached the above-

described September 25, 2018 contract to install a concrete slab for water tanks for an agreed
COMPLAINT -7-

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 16 of 47

price of $15,000 in that said defendants have paid plaintiff nothing on this specific contract and
plaintiff has fully performed and furnished all work, labor, materials and equipment on said
contract. There is now due and owing $15,000, plus interest at the legal rate.

24. As part of the above-described contract dated September 25, 2018 for the
installation of a concrete slab for water tanks, defendants D Dog Properties and does 1-15,
inclusive, agreed to pay reasonable attorney fees incurred by plaintiff in any action brought on
the contract. Plaintiff is entitled to recover reasonable attorney fees incurred in bringing in
prosecuting this cause of action, as determined by the court.

WHEREFORE, plaintiff prays for judgment as set forth below.

Second Cause of Action
(Foreclosure of Mechanics Lien Against Defendants Jeffrey
and Paulette Carpoff and Does 16-75 Inclusive)

25. Plaintiff realleges and incorporates by reference each and every allegation of
the above paragraphs 1-24, inclusive, as if fully set forth herein.

26. As alleged above, on March 30, 2018 plaintiff duly served its California 20-
Day Preliminary Notice pursuant to Civil Code section 8100 et seq. upon "reputed owner" Dog
Blue Properties, LLC and upon "direct or reputed direct contractor" Dog Blue Properties, LLC,
to the address of 4901 Park Rd., Benicia, CA 94510, by certified mail with proof of service
affidavit attached. A true and correct copy of this 20-day notice is attached hereto as Exhibit E.

27, After completion of the hereinabove described provision of work, services,
labor, materials and the furnishing of equipment to the subject property, plaintiff recorded with
the Contra Costa County recorder, and also served by certified mail on reputed general

COMPLAINT -8-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 17 of 47

contractor and reputed owner Dog Blue Properties, LLC, it's claim of mechanic’s lien in the
amount of $429,120.75 on December 28, 2018, within the timeframe required under California
Civil Code section 8410 et seq. together with an affidavit of proof of service and verification
made under penalty of perjury by President Paul Daysh. Plaintiff paid a fee of $101 to the Contra
Costa county recorder to process and record this claim of lien which was marked as instrument
number "DOC-2018-020-7684-00". Plaintiff seeks interest at the legal rate and recovery of the
$101 recording fee in addition to its lien claim amount of $429,120.75 against defendants Jeffrey
and Paulette Carpoff and Does 16-75, inclusive. A true and correct copy of this recorded
mechanics lien claim, together with the county recorder’s fee stamp, is attached hereto as Exhibit
F,

28. Defendants Franchise Tax Board of State of California, City of Martinez,
California, Cliff Swisher Custom Concrete, Inc., Native Son’s Landscaping, Inc., Cemex
Construction materials, Inc., HD Supply Construction Supply Group, Inc. Dba HD Supply
Construction and Industrial White Cap and Does 1-75, inclusive, and each of them, have or claim
to have some right, title, lien or interest in the above-described real property, the exact nature of
these claims are unknown to plaintiff, but these claims are subject and subordinate, and/or junior

or inferior to the mechanic’s lien claim of plaintiff.

WHEREFORE, plaintiff prays for judgment as set forth below.

Third Cause of Action
(Business and Professions Code section 7108.5, Civil Code Section 8800 et seq.- Prompt
Payment Statute Penalties Against Defendants D Dog Properties and does 1-15, Inclusive)

COMPLAINT -9-

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 18 of 47

29. Plaintiff realleges and incorporates by reference each and every allegation of
the above paragraphs 1-28, inclusive, as if fully set forth herein.

30. Defendants D Dog Properties and does 1-15, inclusive, breached the above-
described September 25, 2018 contract to install a concrete slab for water tanks for an agreed
price of $15,000 in that said defendants have paid plaintiff nothing on this specific contract and
plaintiff fully performed and furnished all work, labor, materials and equipment on said contract
as of November 30, 2018 with no notice of dispute or rejection was given concerning the work
performed, There is now due and owing $15,000, plus the Business and Professions Code section
7108.5 and Civil Code Section 8800 et seq. statutory penalty of 2% interest per month and
plaintiff is entitled to recover statutory attorney fees incurred in bringing and prosecuting this
cause of action, as determined by the court.

WHEREFORE, plaintiff prays for judgment as set forth below.

Fourth Cause of Action
(Unjust Enrichment Against Defendants Jeffrey and
Paulette Carpoff and Does 16-75, Inclusive )

31. Plaintiff realleges and incorporates by reference each and every allegation of
the above paragraphs 1-30, inclusive, as if fully set forth herein.

32.Plaintiff alleges, on information and belief, that defendants Jeffrey and
Paulette Carpoff and Does 16-25 Inclusive, and each of them, became indebted to plaintiff for
the unpaid reasonable value of work, labor, services and materials provided to the project and

subject property amounting to $429,170.75.

COMPLAINT -10-

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 19 of 47

33. Plaintiff has been damaged in an amount of $429,120.75, which is in fact the
reasonable value of work, labor, materials and services provided, plus interest at the legal rate
from December 19, 2018.

WHEREFORE, plaintiff prays for judgment as set forth below.

Fifth Cause of Action
(Quantum Meruit-Against Defendants Jeffrey and
Paulette Carpoff and Does 16-75, Inclusive)
34. Plaintiff realleges and incorporates by reference each and every allegation of
the above paragraphs 1-33, inclusive, as if fully set forth herein.
35. Plaintiff alleges, on information and belief, the defendants Jeffrey and
Paulette Carpoff and Does 16-25 Inclusive and each of them, became indebted to plaintiff for the
unpaid reasonable value of work, labor, services and materials provided to the project and
subject property amounting to $429,170.75.
36. Plaintiff has been damaged in an amount of $429,120.75, which is in fact the
reasonable value of work, labor, materials and services provided, plus interest of 10% per annum
from December 19, 2018.

WHEREFORE, plaintiff prays for judgment as set forth below.
PRAYER
1. On the First Cause of Action for breach of contract, for the sum of $15,000

principal, together with attorney fees incurred in bringing and prosecuting this cause of action, as

COMPLAINT -11-

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 20 of 47

determined by the court, and for costs and interest as provided by law from 11/30/18, to date of
entry of judgment.

2. Adjudging on the Second Cause of Action to foreclose on mechanic's lien, that
any and all of the rights, claims, ownership, liens, titles, and demands of defendants Franchise
Tax Board of State of California, City of Martinez, California, Cliff Swisher Custom Concrete,
Inc., Native Son’s Landscaping, Inc., Cemex Construction materials, Inc., Hd Supply
Construction Supply Group, Inc. Dba Hd Supply Construction and Industrial White Cap and
DOES 1-75, Inclusive, and each of them, in the above-described real property are subsequent
and subject to, junior and inferior to the mechanic’s lien claim of plaintiff.

3. Adjudging on the Second Cause Of Action. that the mechanics lien claimed in
plaintiffs claim of lien, be enforced, and that the usual judgment be made for the sale of the
property according to law by a Commissioner to be appointed by the court, permitting plaintiff to
become a purchaser at the lien-enforcement sale, or that the proceeds of the sale be applied in
payment of the amount of $429,120.75, costs of recording the lien, costs of suit herein incurred,
including interest as provided by law from 11/30/18, to date of entry of judgment; that each of
the defendants and all persons claiming under any of them, subsequent to the mechanics lien of
the plaintiff, whether as lien claimants, judgment creditors, purchasers, encumbrancers, or
otherwise, be barred and foreclosed from all rights, claims, interests, or equities of redemption in
the property and every part of the property when time for redemption has passed.

4. Adjudging on the Second Cause of Action that if there is a deficiency of
proceeds to satisfy the amounts due to plaintiff, judgment for the deficiency be entered against

the defendant owners and each of them, following proceedings prescribed by law.

COMPLAINT -12-

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 21 of 47

5. On the Third Cause of Action for the sum of $15,000, the statutory penalty of

2% interest per month, costs of suit and attorney fees incurred.

6. On the Fourth Cause of Action for the sum of $429,120.75 along with costs of

suit and interest.

7. On the Fifth Cause of Action for the sum of $429,120.75 along with costs of

suit and interest.

8. For such other and further relief as the court may deem proper.

Dated: February 25, 2019

Thorsten: fay Zo

   

Attorney for plaintiff Daysh Developments,
Inc. dba California Retaining Walls

Company

COMPLAINT -13-

 

 
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19

Exhibit A

Page 22 of 47

dees em meee wane nee wee ne
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 23 of 47

CALIFORNIA RETAINING WALLS C0,

- WETAINING Waht sPretaniers

 

 

 

 

Quality is Our Signature®

February 14, 2018

DP, te
To: ai GCE as

Attn:” Dave Marieiro

 

Email dmarieiro@ddoaproperties,com

Re: Proposed Tan DSM Retaining Walls, Pilasters and Driveway Demo & Construction @ 315
Summerhill Drive, Martinez, CA

Dear Dave,

C.R.W.C. proposes to furnish all materials and perform all labor necessary to complete the following:
1,

All

Construct eighteen (18) Tan DSM Retaining Walls at @ address listed above. Total wall area
estimated to be 7758 square feet (face area). Total length of wall{s) estimated to be 1054 lineal
feet. Average height of wall(s) estimated to be 7.36 feet, including 3.52 feet estimated average
embedment below finished grade. This work will be completed for a total of $480,996.00.

° Any additional wall area, if required, will be constructed at the rate of $62,00 psf.

Construct approximately fifty-three (53) pilasters at different locations at address listed above.
Total area for pilasters is approximately 2425 sf. This work will be completed for a total of
$750,956.28, -

Any additional pilaster area, if required, will be constructed at the rate of $62.25 psf.
Price includes foundation, block and conduit for lighting.

Price does nat include caps or light fixtures.

Veneer will be charged at an extra $22.00 for labor only.

a 8 6 8

Demolish the existing driveway and off haul of debris. This work will be completed for 4 tatal of
$28,284.00.

Grading for new driveway (approximately 18,500 sf) will be completed for a total of $110,915.00.
This pricing includes import of 1000 cubic yards of recycled subbase.
s Finish grading of driveway rock

Construct new Belgard Old World Victorian paver driveway for a total of 583,085.00, Includes
pavers, base sand and top sand,

Cost per lineal foot for the following are as listed:

Mow band - $37.00 (includes color with a light broom finish)

14" Vertical curb - $49,00 (includes color with a light broom finish)
Rolled curb/gutter - $59.00 (includes color with a light broom finish)
Concrete driveway approach - TBD

=e ® @#

of the above work is to be completed in a substantial and workmantike manner according to

standard practices for the sum of $1,354,236.25.

865 TEAL DRIVE « BENICIA, CA 94510 » CL¥496346
TEL (707) 745-0200 » FAX (707) 745-0204
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 24 of 47

Please Note:
1. Final payment to be based on actual area installed.
2. Proposal based upon the use of non-Union labor.
3. Estimate inctudes initial engineering as follows:
¢ Review of required wall type(s), wall heights and locations from grading plans.
e Prepare wall sections and reinforcement schedules based on wall profiles based on gracing
plans. 7
« Prepare structural calculations for submittal to permit review agency.
e Prepare response for structural plan review questions during the permit process,
« Additional consulting with cities can be performed for additional costs.
° [Each additional engineering revision will be completed for an additional cost.
4. Estimate does not include bulk excavation. Should C.R.W.C. be required to complete this work, it
will be completed on a “Time & Materials” basis.
5. Estimate includes one (1) move-in. Should additional move-ins be required to complete above
described work, an additional charge of $1,000.00 will incur for each oocasion.

Any alteration or deviation fram the attached specifications involving extra costs in materials or labor
will only be executed upan specific orders for same and will become an additional charge over the sum
mentioned in the Contract, All agreements must be made in writing or in person by
Owner’s/Contractor’s authorized representative.

Respectfully submitted,

Paul Daysh
President, C.R.W.C.

 

To: California Retaining Walls Co.

You are hereby authorized to furnish all materials, labor and equipment required to complete the work
outlined in the Proposal, for which D Dog Properties agrees to pay the amount mentioned in stated
Proposal, and according to the terms theraof.

Accepted: Date:

 

C.R.W.C, WILL PROVIDE OR BE RESPONSIBLE FOR:

1. Engineering and design calculations and drawings, as required.

2. All materials, labor and equipment to construct retaining wall(s) par plans.

3. Trenching to foundation elevations for DSM retaining wall{s).

4. Supply and placement of 4” dia. perforated plastic drainpipe behind wall(s). Pipes to be day
lighted by C.R.W.C. and connected to storm water aystem by others.

5. Supply and placement of drain rock behind DSM components to a minimum of one foot.

G, Supply and installation of Mirafi drain fabric at back of walls) (DSM walls).

7. Labor and equipment to place and compact backfill behind retaining walls and level with top of
wall elevations to back of footing.

8. Clean up of debris created by construction upon completion of work,

Quality is Our Signature®

865 TEAL DRIVE « Benicia, CA 94510 » CL#496346
TEL (707) 745-0200 « FAX (707) 745-0204
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 25 of 47

OWNER/CONTRACTOR TO PROVIDE OR BE RESPONSIBLE FOR:

1, Securing of Building Permit, if required, or other approval necessary to commence
construction and payment of related fees.

All engineered staking for location of wall(s) and control points.

Bulk excavation, as required for DSM retaining walls.

Water for compaction at stockpile and wall locations.

Reworking of foundation soils, if required.

Supply of appraved backfill to wall locations.

Soil and compaction tests, as required,

Earth movement causedby floading, sliding or acts of others.

. Formation of slopes above wails, if required,

10. Any traffic control procedures required during construction of wall(s).
11. All drainage material not specified by C.R.W.C.

12. All other conditions not specifically assumed by C.R.W.C.

OONHARwD

PERFORMANCE:

lf Proposal is accepted, work will commence within fifteen (15) working days following receipt of
building permit, or appropriate authorization. Estimated time to complete construction of rélaining
walls is forty nine (43) working days, subject to delays beyond our control. Time for completion of all
other work to be performed is to be determined.

VALIDITY:

C.R.W.C. reserves the right to nullify the Proposal if construction does not commence within three (3)
months following submittal date. increase in materials or fuel costs incurred by GRWC after 90
days from date of proposal will be charged as an additional direct cost per square foot of wall
area,

PAYMENT TERMS:
As agreed upon prior to commencement of construction. If no agreement is made, it is assumed that
all invoices are due within thirty (30) days of invoice date.

ATTORNEY'S FEES:
Should any action be brought, at either law or equity, to either enforce or interpret this agreement, and
then the prevailing party shall be entitled to recover costs and reasonable attorney's fees.

GENERAL:

. Access to be provided and maintained by Owner/Contractor.

All care but no responsibility taken for repair to, or relocation of, existing services or surfaces.
Allowance mace for reinforced concrete foundations for DSM retaining wall(s).

DSM walls to be backfilled with concrete grout, as specified,

This Proposal is subject to Soils Engineer's raport.

This Proposal is based on the use of non-Union wage labor.

This Proposal is based on one (1) move-in.

No allowance for bonding requirements.

Quality is Our Signature®

SNOB o

865 TEAL ORive * BENniciA, CA 84510 * CL#496346
TEL (707) 745-0200 » FAX (707) 745-0204
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 26 of 47

9, No allowance for shoring.
10. Any excavation which requires use of rock breaking equipment or extra measures such as
explosives, etc., has not been allowed for, and would be completed on a ‘time & materials’ basis.

PLEASE SIGN AND RETURN ONE COPY FOR OUR FILE, \WE~ PROCEED WITHOUT
WRITTEN ACCEPTANCE,

f A | Submitted By: NES Stet i

Company: p.p. California Retaining (vats Co.

  
 

Accepted by:

 

 

Company:

 

Quality is Our Signature®

865 TEAL DRIVE » BENICIA, CA 94510 + CL¥496346
TEL (707) 748-0200 « FAX (707) 745-0204
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 27 of 47

 

From: Dave Marieiro <dmarieira@ddogproperties,cam>
Sent: Tuesday, October 23, 2018 11:09 AM
To: Eric Fok <eric@praxisdg.com>; Marty Hoffmann <¢rhoffirann@sbcglobal.net>

Ce: Brent <mail@nativesonslandscaping.com>; Paulette@dcsolarsolutionsmig.com; jefi@desolarsolutionsmig.cam; Tim Weberling <tim@calwalls.com>:. Rick Best <1ick@calwalls.com>
Subject: RE: Summerhill curb color approval

PROCEED.

General ;
Superintendent Ga

Dave Marieiro @d
ag

  

D Dog Properties
4901 Park Rd.

Benicia, CA 94510
Office: 925-446-6092
Gell: 925-949-9215
Fax: 707-297-4595

From: Eric Fok <eric@praxisdg.com>

Sent: Monday, October 22, 2018 1:43 PM

To: Marty Hoffmann <mhoffmann@sbeglobal.net>

Cc: Brent <mail@nativesonslandscaping.com>; Paulette@dcsolarsol utionsmig.com; jeff@desolarsolutionsmfg.cam;
<tim@calwalis.com>; Rick Best <rick@calwalis.com>

Subject; Summerhill curb color approval

Dave Marielto <dmarierro@ddogproperties.com>; Tim Weberling

hitos://mail.qocale.com/mail/u/O7ik=c58d46d85baview=znt&search=all&narmthidathreand-fo, 2A 4 GOR IORIOA DNOTROAO1 OF omer. f0/.244 ROEDORDOAING aqA
2/23/2019 Gmail - FW: S hill curb col |
Case 2:19-cv-00636-JAM-DB Document 37. Filed 06/20/19 Page 28 of 47

Hi Marty

Went out to the site to view the color samples of the curb, you'll see photos with the 2x4 box of the tinted sample and a picture of the standard gray with the paver samples for reference.

It tooks good to proceed for me any thaughts or comments?
Thanks,
Eric Fok

principal

praxisdesigngroup
m. 925.330.4445 | p. 925.944.4916

www. praxisdesigngraup.com

EER aS
Ae Rei

 

rant Manacndla camimall footer KRAARAR EAR laAwonteaarch wall 2 narnthide-thraadf0/ 2A4RIORDORDOADMNOFROAOIO Fo man. 79/ QDAdPXEIDNONAAINGA “tA

 
Gmail - FW: Summerhill curb color approval
() a

2/23/2019

 

QA

httra-imail annala camimall /ADearRRAARAQEKR Viawent? eaarchooall R narmthidqeathraad_f04 2 Ad RORDAGRIODA DING TR PADI TO men-f%2A16952790R204700 |
2123/2019 Gmail - FW: Summerhill curb color approval
‘i ’ id caGhaWOG:eGukbd de OK Pied QGl2OL Q-cls Cunilard

 

 

thorsten pray <thorstenjpray@gmail.com> Sat, Feb 23, 2019 at 10:01 AM

Draft

[Quoted text hidden}

httne-/Imall qoadte.com/mall//o7k=c 5 ad46dR5hkview=nt&search<all Roermthid=thraad-f%3A162529829420976 249 1%7 Cmsa-1%3A1625298294209...

Ala
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 31 of 47

Exhibit 5

 
 
    

Case 2: 19-cv-006 Bascal Re OSLER So 7 =i o4-06 : 20/19 Page. fag
Ch WALLS GO cD st 25 9

R ONETAINING WATh EPROPALISTS

 

Quality is Our Signature®

September 25, 2018

To:  D Dog Properties

Att: Dave Marieiro

Email: dmarieiro@ddogproperties.com

Re: Proposed Concrete Slab for Water Tanks @ 315 Summerhill Dr, Martinez, CA

Dear Dave,

C.R.W.C. proposes to furnish all equipment and perform all labor necessary to construct a 20 ff. x 50
ft. gray broom finish concrete slab, with rebar 12° on center as base for the water tanks by others.

All of the above work is to be completed in a substantial and warkmaniike manner according to
standard practices for the sum of $18,006.00,

Please Note:

1. Work to be completed as schedule permits.

2. Proposal based upan the use of ron-Union labor.

3. Estimate includes one (1) move-in. Should additional move-ins be required ta complete above
described work, an additional charge of $1,500.00 will incur for each occasion.

Any alteration or deviation from the attached specifications involving extra costs in materials or labor
will only be executed upon specific orders for same and will become an additional charge over the sum
mentioned in the Contract. All agreements must be made in writing or in person by
Owner's/Contractor’s authorized representative.

Respectiully submitted,

Rick Best
Estimator, C.RLW.C,

 

To:  Gallfornia Retaining Walls Co.

You are hereby authorized to furnish all materials, labor and equipment required to cornplete the work
outlined in the Proposal, for which OD Deg Properties agrees to pay the amount mentioned in stated
Proposal, and according to the terms thereof, -

, o a rs
Accepted: Level Date: _ IL BBL al

ze

865 TEAL DRIVE « BENICIA, CA 94570 * CL¥496346
TEL (707) 745-0200 + FAX (707) 745-0204
 

 

Case 2:19-cv-O0886etaiea=

 

 

 

 

 

Quality is Our Signature®

September 25, 2018

To:  D Dog Properties

Atin: Dave Marieiro

Email: dmariciro@ddogproperties.com

Re: Proposed Front and Rear Entry Rock for Construction Entry Access @ 315 Summerhill Dr,
Martinez, CA

Dear Dave,

C.R.W.C. proposes to provide front entry and rear entry rock for construction access to the property.
Each area will consist of 20 ft. x 30 ft. x 0.5 ft. af rock. Aggregate size is approximately 3° x 5".

All of the above work is to be completed in a substantial and workmanlike manner according to
standard practices for the sur of $8,000.00,

Please Note:

1. Work to be completed as schedule permits,

2. Proposal based upon the use of non-Union labor.

3. Estimate includes one (1) move-in, Should additional move-ins be required to complete above
described work, an additional charge of $1,500.00 will Incur for each occasion.

Any alteration or deviation from the attached specifications involving extra costs in materials or labor
will only be executed upon specific orders for same and will become an additional charge over the sum
mentioned in the Contract. All agreements must be made in writing or in person by
Owner's/Contractor’s authorized representative,

Respectfully submitted,

Rick Best
Estimator, C.RIW.C.

 

To: California Retaining Walls Co.

You are hereby authorized to furnish all materials, labor and equipment required to complete the work
outlined in the Proposal, for which D Dog Properties agrees to pay the amount mentioned In stated
Proposal, and according to the terms thereof.

 
 

 

 

oe ob a w
| Accepted: _ settee 7 =e Cte Date: & 25/7 o
. om eT

#65 TEAL DRIVE + BENICIA, GA S4510 » CL#496346
TEL (707) 745-0200 » FAK (707) 745-0204
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 34 of 47

Exhibit C
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 35 of 47

 

(CALIFORNIA RETAINING HALLS C01

 

 

 

 

BUTS WAL SARCLALL ETE

Quality is Our Signature’
July 6, 2018

To: OBeg-Rranertias Dod) lue Prvper Weg bbe
Attn: Dave Marieiro
Emall: dmarieiro@ddogpronerties com
Re: it Bulk Excayation.@:315 Summerhill Orive, Martinez, CA
acing Elans from Alexander.& Associates dated 4-16-2018, Sheel C-1

   
  

Dear Dave,

  
  

C.R.W.C. proposes to furnish all equipment and perionn al
axcavation of 500sihbal feat, iMately,1 625 cubis:
above ic Aus? |

labor necessary to comptete the bulk
QUuuAl ihe housepad at address

       
  

              
  
 

All of the above work is to be comple!
standard practices for the sum dupes

Please Note:

1. Proposal based upon the use of non-Unian labor,

2. Estimate includes one (4 in, Should additional move-ins be required to complste above
described work, an additl rge of $1,000.00 will incur for each occasion.

3. Estimated time to complete bulk excavations Ps, subject to delays beyond our

cortrol.

  

Any alteration or deviation from the attached specifications involving extra costs in materials or labor
will only be exacuted upon specific orders for same and will become an additional charge over the sum
mentioned in the Contract. All agreements must be made in writing or In person by
Owner's/Gontractar's authorized representative.

clfully sulmitted,

Paul

J Daysh ~
President, C.R.W.C,

SPI ESGENEDGE te Hy GAEEOULEEAR EN ROU UMNOANONEN OP anak se peeubaca® CaN teScene etna tiie tancte «tno

 
   

 

To: = California Retaining Walls Co

You are hereby authorized to furnish all materials, labor and equipment required to carnplete the work
outlined in the Proposal, for which D Dog Properties agrees to pay the amount mentioned in slated
Proposal, and according to the terms thereof,

Date \ | alle

QV te

Accepted:

 

 

865 TEAL ORive « Benicia, CA 94510 - CLaaggads
TEL (707) 748-0200 « FAX (707) 745-0204
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 36 of 47

Exhibit D

 
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 | , Page 37 of 47 a

CALIFORNIA RETAINING WALLS 0.)

WHTAINGHS WALL APanEAti ars * 50
Quality is Our Signature’ Oy ay
October 25, 2018 oft /

Ta, Dog Blue Properties “w +1 hap Z-

Atin: Dave Marigira
Email, dmartelro@ddeqoroperties com
Re: Proposed Tan OSM Bloswale wall @ 315 Summectil Dr, Maninez, OA

RES

 

 

 

 

 

 

 

pargcenede

Dear Dave,

C.R.W.C, praposes to furnish all equipment and perform all labor necessary to construct one (4) tan
DSM. bloswale wall at above properly. Total wall area estimated to be 1137. square feet (face area),
Total length of wail{s) estimated to be 220 lineal feet Average helght of wall{(s) estimated to be 4.80
feat

All of the above work is fo be cornpleted in @ substantial and workmanlike manner accarding to
standard practices for the sum of $75,610,580.
eens
Please Nate:
Work te be complated as schedule permits,
Additional wall area will be constructed at the rate of $66.80 per square foot.
Proposal based upon the use of nan-Unian labar.
Bulk excavation is not included. Should C.R.W.C. be required yee” this work, it will
completad for an additional $4,869, 00,77 VON rE Ext op Ve A Ss!

fey

    

Estimate includes one (1) move-in. Should additional eee be aed aa to comple Seabee ft]
described work, ar additional charge of $4,800.00 will incur for each occasion. és

6. Estimated time to complete constructlon is. ‘eight (8) working days, subject {o delays beyond out 2 “ay
control

on

Any alteration or deviation from (he attached specifications involving extra costs in materials or labor
will only be executed upon specific orders for samme and will become an additional charge over the sum
mentioned in the Contract. All agreernents must be mace in writing or In person by
Owner's/Contractor’s authorized representative.

arate
penne
wena

__RBespectfully submitted, / et

 

Pat beg Se “

Vice Prasidant, C.RW.C,

 

woe IR ee

 

 

To Calffornla Retaining Walls Go

You are hereby authorized to furnish all materials, labor and aquipment required to complete the wark
oullined In the Proposal, for which Dog BlueProperties agrees to pay the amount mentioned in stated
Proposal, and according to the terms thereof.

“ Vy seeentominciviin, » Dates ifn difi 1S

7

8O8 TEAL DRIVE + BENICIA, CA 94510 » OLH496348
TEL (707) 745-0200 » FAX (707) 745-0204

 

Acceptad: 2 ye)
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 38 of 47

Exhibit E
 

(Private Works of Improvement)
THIS IS NOT A LIEN, THIS NOTICE IS GIVEN PURSUANT TO CIVIL CODE SECTIONS 8102, 8116, 8200 ET SEQ...

NOTICE TO PROPERTY OWNER
EVEN THOUGH YOU HAVE PAID YOUR CONTRACTOR IN FULL, if the person or firm that has given you this notice is not
pald In full for labor, service, equipment, or material provided ar tobe provided to your construction project, allen may be
placed on your. property, Foreclosure of the llen may lead to loss of all or part of your property. You may wish to protect

yourself against this by (1) requiring your contractor to provide a signed release by the person or firm that has given you this
notice before making: payment. to your contractor, or (2) any other method that is appropriate under the circumstances,

This notice Is required by law to be served by the undersigned ¢ as a statement of your tegal rights. This notice ig not
Intended to reflect upon the financial condition of the contractor or the person employed by you on the construction ‘project.

you record a notice of cessation or completion of your construction project, you must within 10 days after recording,
send a copy of the notice of completion to your contractor and the person or firm that has given you this notice. The notice
must be sant by registered or certified mail, Fallure to send the notice will extend the deadline to record a claim afiien. You
are not required to send the notlee If you ara a residential homeowner of.g dwelling containing four or fewer units.

 

 

Date: March 30,2018 Document No.: 32-180 ED BY Up
Prepared By-Authorized Agent (Sign Name)

 

 

 

YOU ARE HEREBY NOTIFIED THAT (CLAIMANT): AN ESTIMATE OF THE TOTAL PRICE OF THE LABOR,
California Retaining Walls Co. SERVICES, EQUIPMENT OR MATERIALS FURNISHED
865 Teal Drive OR TO BE FURNISHED:
Benicia, CA 94510 $7,506,000.00
AS (DIRECT CONTRACTOR, SUBCONTRACTOR, JOB SITE:
MATERIAL SUPPLIER OR DESCRIBE OTHER): C.R.W.C., Job no. 32-180
Subcontractor 315 Summerhill Lane
Martinez, CA 84553
HAS FURNISHED OR WILL FURNISH LABOR,
SERVICES, EQUIPMENT OR MATERIAL OF THE OWNER OR REPUTED OWNER:
FOLLOWING NATURE; Dog Blue Properties
Retaining Walls, including materials, equipment, labor 4901 Park Road
and related services Benicia, CA 94510
THE NAME AND ADDRESS OF PERSON CONTRACTING | DIRECT OR REPUTED DIRECT CONTRACTOR;
FOR THE ABOVE: Dog Blue Properties
Dog Blue Properties 4901 Park Road
4907 Park Road Benicia, CA 94510

Benicia, CA 94510 ‘
oo CONSTRUCTION LENDER or REPUTED

TRUST FUNDS TO WHICH SUPPLEMENTAL FRINGE CONSTRUCTION LENDER:
BENEF ITS ARE PAYABLE: NIA
nia

OTHER ENTITY TO WHOM NOTICE SHOULD BE SENT:
IF APPLICABLE, THE NAMES AND ADDRESSES OF NIA

| ANY LABORERS TO WHOM EMPLOYER PAYMENTS
ARE DUE AS OF THE DATE OF THIS NOTICE ARE
CONTAINED ON ATTACHMENT “A” WHICH 1S
INCORPORATED HEREIN AND MADE. PART HEREOF,

 

 

PROOF OF SE OF SERVICE AFFIDAVIT (CIVIL CODE SECTION 8118)
|, Maria... Rico declare that | served copies of the above PRELIMINARY NOTICE (chack appropriate box):

(a) ( By personally delivering capies to
(nadie and title of parson served) at .
ACHTESS) OF oc eeronmmenrnnmmmnnad CALE), AL cmmmnnnnanincnnevirinnnmenn CHINE).

(b) & By Registered or Certified Mail, Express Mail or or Overnight Delivery by an express service carrier addressed ta
each of the parties at the address shown above on March 30,2018 (date).

(c) ( By leaving the notice and mailing a copy in the mariner provided In Section 445.20 of the California Code of
Civil Procedure for service of Surnmons and Complaint in a Civil Action.

{ declare under penalty of perjury under the laws of the state of Califar| 4 heh phe «foregoing is true and correct,
Signed at Benicia (location), California, on March 30,2018 (daie).

 

 

 
 

 

 

 

 
 

 

Case 2:19-cv-0Q636-JAM-DB .* Document 37. Filed 06/20/19 Page AO of 47.

Ls) Print’ your name ‘and address an the. faverse
80 that we can return the card to you, -

i Attach this card td the back of the maliplece,
or on the front lf space permits,

  
 

 

 

   
 

 

 
 

B, Fecoived by Pied N ;

H 0, 1s delivery address <iforant from tens 12° CiVes

  

 

 

 

1. Article Addresaad toy

Dog Blue Properties
4901 Park Road
Benicia, CA 94510

Nie etree

nu

1BBG 6104 1146 33

  

If YES, enter delivery address below: [J No “|
;

 

 

 

 

 

 

“E. rina eae a anivtaa or ~
2. POLO Le70. foo0. 45728 40S

1 PS Form S817, siya 2018 PSN 7580-02

 

 

woe eta le

FORO @b70 o000 48%e yOa4

    

Astum Receipt Fag

“

 

 
   

60 PO Box No,

  

 

   

    

pola 13

Cartiied Fea

Eidorssment Required)

ostictad Dallvery Foe
(Endoranmant Ragutredd}

ao.
Jotul Pastags & Faas 8

 
 

 

   
  

 

 

;

{
8, Service iyps 1 Pity Mal Expr |
G2 Aduit Signature : Gy Mail :
O aa apart Restricted Dafivary 5 Reyistoed Mall Ar ¢
5 Garted Mal Resists Deter C1 Ratern Receipt fa 4

any

( Ontlect on Delivery Restricted Deltvery 0 Sgnlue Center i
10 Insured Mall 3 Sig Peroabobe |
..fQ Insdred Mall Festoted Paley, : , Fspiricted Delve £
fever Ss es é

   

 
 
  
   

  
  

03/30/2018

   
  

Dog Blue Properties
49071 Park Road
Benicia, CA 94510

    

 
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 41 of 47

Exhibit F
Case 2:19-cv-00636-JAM-DB

+8

, This document was drafted and
prepared by, and when recorded,
return to:

Paul Daysh
(Personal name)

California Retaining Walls Company
(Company name and title)

865 Teal Drive
(Address ~ number and street}

Benicia, CA 94510
(City/State/Zip)

Document 37 Filed 06/20/19 Page 42 of 47

 

HENNE) TRE YET

CONTRA COSTA Go Recorder Office

JOSEPH CANCIAMILLA, Clerk Recorder ae
DOC 20180207684 ~ 00 Ke i
Check Number ve if 8431 ey

Friday, DEC 28, 2018 14:34:40

MOD $4.00;REC $14.00 FIC $3.00
DAF $2.70cREF $0.30:RED $1.08
EAD $4.00 SB2 $75.00!

THPd $104.00 Nbr~Q003076402

a owe ot HE te

UR ARYA 4

 

MECHANIC’S LIEN STATEMENT

 

(This space for filing/recording data)

 

 

Owner / Reputed Owner with Address:
Dog Blue Properties

4901 Park Road

Benicia, CA 94510

Property Subject ta the Lien:
315 Summerhill Lane
| Martinez, CA 94553

 

lien Claimant and Address:
California Retaining Walls Company
865 Teal Drive

Benicia, CA 94510

Name of Project:
Job No. 32-180 315 Summerhill Lane

Person/Entity with whom claimant contracted:
Dog Blue Properties

4901 Park Road

Benicia, CA 94510

 

The Lien Claimant hereby gives notice of intention to claim and hold a lien upon the above-described property.

Therefore, the Lien Claimant hereby gives notices to the public and states the following:

od
tomas
ae
aa

 

1. Ageneral description of the labor, materials, services, and/or equipment furnishad is:

pated: /¢ “CB ~ [B

Retaining walls, grading, paver driveway, pilasters, etc.

The principal amount due through 12/19/2048 (“due date”} is $429,120.75, after deducting Just credits and
offsets, and including change orders. In addition, the following Is requested (circle either a) or b}, but not
both): (a) simple interest at the legal rate of 10% per annum, or (b) finance charges at__% per month from
the due date. In addition, the costs for filing/recording this lien.

The approximate date claimant’s work began was July 18, 2018. The last day labor, materials, and
equipment were furnished by claimant was December 19, 2018.

 

The Lien Claimant has a contract with (include address): Dog Blue Properties, 4901 Park Road, Benicia, CA

ee weed
fo _ ‘ f o
. \ CBreeg Soe aT

Paul Daysh, Vice Presideft, C.RAW.C,

 

 
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 43 of 47

 

 

NOTICE OF MECHANICS LIEN CLAIM
ATTENTION!

Upon the recording of the enclosed MECHANICS LIEN with the county recorder's
office of the county where the property ts located, your property is subject to the filing of a
legal action seeking a court-ordered foreclosure sale of the real property on which the Hlen
has been recorded, That legal actian must be filed with the court no later than 90 days after
the date the mechanics Hen Is recorded,

The party Identified in the enclosed mechanles jlen may have provided labor or
materlals for improvernents to your property and may not have been paid for these items.
You are recelving this notice because It fs a required step in fillng a mechanics tien
foreclosure actlon against your property. The foreclosure action will seek to pay for unpaid
labor, materials, or Improvements provided to your property, This may affect your ability to
borrow against, refinance, or sell the property until the mechanics Hen Is release.

BECAUSE THE LIEN AFFECTS YOUR PROPERTY, YOU MAY WISH TO SPEAK WITH
YOUR CONTRACTOR IMMEDIATELY, OR CONTACT AN ATTORNEY, OR FOR MORE
INFORMATION ON MECHANICS LIENS GO TO THE CONTRACTORS’ STATE LICENSE
BOARD WEB SITE AT www.eslb.ca.qov.

 

 
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 44 of 47

 

VERIFICATION
wn owe declare
Tam th TEN No.7 of California Retaining Walls Co athe claimant named in
(title) (Name of Claimant)

the foregoing mechanic's lien; { am authorized to make this verification on behalf of the claimant; | have read the
forgoing mechanic's lien and know the contents thereof, and the same is true of my own knowledge. I declare under

penalty of perjury that the foregoing is true rrect,
C —. “NY Co
Dated: | Z-¢ 6 (A, Se SA de eh

oo of individual wha verifies the contents of the mechanic's lien)

os \ ‘Dawu q Le

(Typed or Printed Name) L
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 45 of 47

 

f

I declare that I am a resident of or employed in the County of Solano

State of California - Lam over the age of 18 years, The name and address of my

Residence or business ig 865 Teal Drive, Benicla, Ca 94510

 

 

 

 

 

On 12/28/2018 _ TL served the Mechanics Lien Statement
(Dats) (Description of dacument/s)\
in Case No. N/A ,
(Description of document(s) continued (PERB Case No.)

| on the parties listed below by (check the applicable methodl(s)):

 

J placing a true copy thereof enclosed in a sealed envelope for collection and delivery by
the United States Postal Service or private delivery service following ordinary business
practices with postage or other costs prepaid;

 

 

 

 

 

 

personal delivery;

 

 

facsimile transmission in accordance with the requirements of PERB Regulations 32090
and 32135(d),

 

 

electronic service (e-mail) - 1 served a copy of the above-listed document(s) by
transmitting via electronic mail (e-mail) to the electronic service address(es) listed below
on the date indicated. (May be used only if the party Being served has filed and served a
hatice consenting to electronic service or has electronically filed a document with the Board. See
PERB Reguilation 32140(b).)

Claclude here the name, address, e-mail address and/or fax number of the Respondent and/or any other parties served.)
Dog Blue Properties
4901 Park Road
Banicla, Ca 94540

 

 

 

 

 

 

T declare under penalty of perjury under the laws of the State of Califorsis that the
foregoing ts true and correct and that this declaration was executed on 14-48-2018 =, at

Benicia CA a (Date)
ay aa '

     

 

Paul Daysh

 

 
  

 

(4/5/2017) Proof of Semica
Case 2:19-cv-00636-JAM-DB Document 37 Filed 06/20/19 Page 46 of 47

Exhibit 2
rECDA GMMR RRB TAH LEAL TY

    

 

WHEN RECORDED RETURN TO: CONTRA COSTA Co Recorder Office
Thorsten J. Pray JOSEPH CANCIAMILLA, Clerk— Recorder meas i
Law Office of Thorsten J. Pray DOC- 2019- 0025911 -00 HEF
2800 Pleasant Hill Rd. Suite 100 feck Number 0 ts
Pleasant Hill, Ca. 94523 CPY $4.00:MoD $1.00/RE $11.00
(925) 395-8248 shy ony (RED S1.00;ERD $1.00
thorstenjpray@gmail.com

Tl Pd 9.0 Nor= 0003411109

LLF 7 RY / {|

NOTICE OF PENDENCY OF ACTION

NOTICE IS HEREBY GIVEN that an action has been commenced and is pending in the
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Contra Costa , as Case Number

C. fl 4 me CO S$ SC upon the complaint of plaintiff Daysh Developments, Inc.
dba California Retaining Walls Company, against defendants: Jeffrey Carpoff and
Paulette Carpoff, D Dog Properties, Franchise Tax Board of State of California, City of
Martinez, California, Cliff Swisher Custom Concrete, Inc., Native Son’s Landscaping,
Inc., Cemex Construction materials, Inc., HD SUPPLY CONSTRUCTION SUPPLY
GROUP, INC. DBA HD Supply Construction and Industrial White Cap and DOES 1-75,
Inclusive; and that the object of said action is to foreclose and enforce a mechanics lien
upon the premises hereinafter described, and the building(s) situated thereon, for
construction, labor, services, and materials furnished to be used and which were actively
used in the alteration and construction of the premises and amounting to the sum of
$429,120.75 , together with interest and costs; notice and claim of said lien was recorded
on December 28, 2018 as Instrument Number "DOC-2018-0207684-00” in the Office of
the Contra Costa County Recorder, containing a statement of plaintiff’s demand after
deducting all just credits and offsets, the names of the owners or reputed owners of said
property, and the names of the persons or reputed persons to whom plaintiff contracted to
furnish services, labor and materials, and a description of the property sought to be
charged this said lien as a document of the official records of Contra Costa County, and
that the premises affected by said lien and these foreclosure proceedings are situated in
the County of Contra Costa, State of California, and described as follows, to wit:

 

1. Commonly known as “315 Summerhill Lane, Martinez, California’.

2. The legal description of this Property is:
Lot 17 in Subdivision 6443, filed July 25, 1989, Book 355, Page 29, of
the Contra Costa County records

3, Assessor’s Parcel number:

APN # 367-240-008-6 1)

? oF

/ a
Dated: February 25, 2019 Law Offi ige of Thorst efi Bray

By eo Ati tg Ee oman -
THORSTEN J, RAY »

Attorneys fo for Plaintiff YO
